                                               [Docket No. 26, 31]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


CAROL LLOYD,

     Plaintiff,                       Civil No. 18-9420 (RMB/AMD)

          v.                                 OPINION

PLUESE, BECKER, & SALTZMAN,
LLC,

     Defendant.



APPEARANCES:

CAROL LLOYD, pro se
60 Coachlight Drive
Sicklerville, New Jersey 08081

PLUESE, BECKER, & SALTZMAN, LLC
By: Stuart H. West, Esq.
20000 Horizon Way, Suite 900
Mount Laurel, New Jersey 08054
               Attorneys for Defendant


BUMB, UNITED STATES DISTRICT JUDGE:

     Pro se Plaintiff, Carol Lloyd, brings this suit alleging

that the law firm which represents her mortgage lender in the

underlying state foreclosure action, Defendant Pluese, Becker,

Saltzman, LLC (“PBS”), violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), by filing a

motion with the court in the foreclosure action.   Before the

Court is PBS’s “Motion to Dismiss Amended Complaint pursuant to


                                 1
Fed. R. Civ. P. 12(b)(6), 12(d) and 56.” [Docket No. 26-4]      The

instant motion is PBS’s second attempt to secure dismissal of

this suit prior to the commencement of discovery.    For the

reasons stated herein, the motion will be granted in part,

denied in part, and denied without prejudice in part. 1

I.   FACTUAL BACKGROUND

     The Court set forth the factual allegations of the

operative pleading-- the First Amended Complaint [Docket No. 7]-

- in its previous opinion of May 9, 2019 [Docket No. 23], see

also, Lloyd v. Pluese, Becker, & Saltzman, LLC, No. CV 18-9420

(RMB/AMD), 2019 WL 2062438 at *1 (D.N.J. May 9, 2019).    The

Court incorporates herein the “Factual Background” section of

that opinion.    To summarize, Lloyd asserts that PBS, a law firm

representing Lloyd’s mortgage lender in a judicial foreclosure

proceeding, violated various sections of the FDCPA when it filed

a motion to reinstate the administratively dismissed

foreclosure.    According to Lloyd, PBS knew that a condition

precedent to foreclosure-- specifically, a face-to-face meeting

pursuant to the applicable federal regulations incorporated into




     1  Also before the Court is Lloyd’s “Motion to Strike” PBS’s
Motion [Docket No. 31], which the Court construes as both a
Motion to Strike PBS’s instant motion, and opposition to PBS’s
Motion. Lloyd’s Motion to Strike is addressed further at
footnote 2.


                                  2
the mortgage documents-- had not occurred, and therefore

foreclosure was legally precluded.

II.   LEGAL STANDARDS

                                A.

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).   “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”   Id. at 662.      “[A]n unadorned, the

defendant-unlawfully-harmed-me accusation” does not suffice to

survive a motion to dismiss.   Id. at 678.      “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)).

      In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well

as all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the


                                   3
plaintiff.”    Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   Only the allegations in the complaint, and “matters of

public record, orders, exhibits attached to the complaint and

items appearing in the record of the case” are taken into

consideration.    Oshiver v. Levin, Fishbein, Sedran & Berman, 38

F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty.

Intermediate Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d

Cir. 1990)).

                                 B.

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R.

Civ. P. 56(a).    A fact is “material” only if it might impact the

“outcome of the suit under the governing law.”    Gonzalez v.

Sec’y of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir.

2012).   A dispute is “genuine” if the evidence would allow a

reasonable jury to find for the nonmoving party.    Id.

     In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party.    Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).




                                  4
III.       ANALYSIS

       PBS asserts: (A) it is not a “debt collector” as defined by

the FDCPA; (B) the Amended Complaint fails to state a claim for

violation of any section of the FDCPA; (C) the Court should

abstain from adjudicating this suit; and (D) “Ms. Lloyd’s

conduct precludes her claims.”      The Court addresses each

argument in turn.

                                    A.

       Relying on Obduskey v. McCarthy & Holthus LLP, 139 S.Ct.

1029 (March 20, 2019), PBS argues that it is not a “debt

collector” as defined by the FDCPA.      Obduskey held that a law

firm that merely enforced a security interest by initiating a

nonjudicial foreclosure on behalf of its client was not a “debt

collector” under the FDCPA’s primary definition of a debt

collector found in § 1692a(6).      PBS argues that Obduskey

supports a conclusion that law firms enforcing a security

interest on behalf of their clients in judicial foreclosures

also are not “debt collectors” under the FDCPA’s primary

definition.       According to PBS, the rationale of Obduskey should

apply to judicial foreclosures which are “more protective” to

homeowners than nonjudicial foreclosures.      (Moving Brief, p. 11) 2



       2Lloyd argues that PBS’s argument in this regard is made
in bad faith and is sanctionable under Federal Rule of Civil
Procedure 11. Lloyd’s argument has no merit. While the Court
does not agree with PBS’s argument concerning Obduskey, the


                                     5
     PBS cites no cases extending Obduskey’s reasoning to

judicial foreclosures.   Indeed, the few courts to have

considered Obduskey in the eight months since it was decided

have read the decision narrowly, and have specifically

distinguished judicial foreclosures from nonjudicial

foreclosures.   See Berg v. McCalla Raymer Leibert Pierce, LLC,

2019 WL 5592720 at *2 n.2 (N.D. Ill. Oct. 30, 2019) (observing

in dicta that Obduskey’s “holding expressly did not affect cases

involving judicial foreclosure proceedings as here.”); Gold v.

Shapiro, Dicaro & Barak, LLC, 2019 WL 4752093 at *6 (E.D.N.Y.

Sept. 30, 2019) (distinguishing judicial and nonjudicial

foreclosures and declining to extend Obduskey’s holding to the

judicial foreclosure context); Flowers v. Baltax 2017, LLC, 2019

WL 3501584 at *4 (D. Md. August 1, 2019) (in an FDCPA case



argument is nonetheless a quintessential “nonfrivolous argument
for extending . . . existing law,” Fed. R. Civ. P. 11(b)(2).
     Relying on Fed. R. Civ. P. 12(g)(2), Lloyd also argues that
this Court should decline to consider PBS’s Obduskey argument,
as well as all other arguments in the instant motion, because
PBS failed to raise them in its first Motion to Dismiss. The
first Motion to Dismiss was fully briefed prior to the Obduskey
decision. Thus, PBS’s Obduskey argument was not “available” to
PBS, Fed. R. Civ. P. 12(g)(2), and therefore Rule 12(g)(2)’s
limit on further motions does not apply. Additionally, the
Court exercises its discretion to construe PBS’s instant Rule
12(b)(6) motion as a Motion for Judgment on the Pleadings
pursuant to Fed. R. Civ. P. 12(c). See Fed. R. Civ. P. 12(g)(2)
(excepting from the limit on further motions “a motion under
Rule 12(c),” Fed. R. Civ. P. 12(h)(2)(B)). Accordingly, to the
extent Lloyd’s Motion to Strike asserts that this Court should
dismiss PBS’s instant motion altogether without considering the
arguments made therein, the Motion to Strike will be denied.


                                 6
premised on actions taken by a law firm in a judicial

foreclosure, holding that “Obduskey does not mandate dismissal

of Plaintiff’s FDCPA claims.”). 3

     The Court adopts the reasoning set forth in Gold and

Flowers.   Judicial foreclosures are meaningfully distinguishable

from nonjudicial foreclosures in a manner that is inconsistent

with extending Obduskey’s reasoning to the judicial foreclosure

context.   Whether or not PBS is correct that judicial

foreclosures are “more protective” of debtors, the critical

distinction-- as Gold and Flowers held, and Obduskey itself

suggested 4-- is the availability of a deficiency judgment against


     3  See also, Gagnon v. Hal P. Gazaway and Assocs., LLC, 2019
WL 4539926 at *2 (D. Alaska Sept. 19, 2019) (explaining that
Obduskey’s holding did not support dismissal of FDCPA claim
premised on a law firm’s actions taken in connection with a
nonjudicial foreclosure because the firm’s alleged actions were
not required by state law, in contrast to Obduskey); Cooke v.
Carrington Mortgage Servs., 2019 WL 3241128 at *2 (D. Md. July
17, 2019) (explaining that Obduskey’s holding did not support
dismissal of FDCPA claim premised on a law firm’s actions taken
in connection with a nonjudicial foreclosure because the firm’s
alleged actions were not required by state law, in contrast to
Obduskey); Sevela v. Kozeny & McCubbin, L.C., 2019 WL 2066924 at
*5 (D. Neb. May 2, 2019) (“Unlike in Obduskey, neither party
here has cited, and the Court has not found, any provision of
Nebraska [nonjudicial foreclosure] law that required K&M to send
the Letter [that is alleged to have violated the FDCPA].”).

     4  Obduskey, 139 S. Ct. at 1039 (“here we consider
nonjudicial foreclosure. And whether those who judicially
enforce mortgages fall within the scope of the [FDCPA’s] primary
definition is a question we can leave for another day. . . .
[T]he availability of a deficiency judgment is a potentially
relevant distinction between judicial and nonjudicial
foreclosures.”) (citing Obduskey v. Wells Fargo, 879 F.3d 1216,


                                    7
the debtor in judicial foreclosures 5; a remedy which is typically

not available in nonjudicial foreclosures. 6    Accordingly,

Obduskey does not defeat the claims asserted in this case.

                                B.

     As set forth in the Court’s previous Opinion, Lloyd asserts

the following violations of the FDCPA:

     • § 1692d (prohibiting harassing,         oppressive,   or
     abusive conduct by debt collectors);

     • § 1692e(2), (5) and (10) (prohibiting debt
     collectors from using any false, deceptive, or
     misleading representation or means in connection with
     the collection of any debt, including falsely
     representing the legal status of a debt, threatening
     to take any action that cannot legally be taken or
     that is not intended to be taken, and using any false


1221 (10th Cir. 2018) (“Because enforcing a security interest is
not an attempt to collect money from the debtor, and the
consumer has no obligation . . . to pay money, non-judicial
foreclosure is not covered under the FDCPA.”)); Gold, 2019 WL
4752093 at *6 (“Given that Cohen premised its decision on the
availability of deficiency judgments under New York foreclosure
law, the Court does not find that Obduskey abrogates or
overrules Cohen.”); Flowers, 2019 WL 3501584 at *4 (noting the
Supreme Court’s statement in Obduskey that “the availability of
a deficiency judgment is a potentially relevant distinction
between judicial and nonjudicial foreclosures.”).

     5  New Jersey judicial foreclosure law provides for “an
action on the bond or note for any deficiency, if, at the sale
in the foreclosure proceeding, the mortgaged premises do not
bring an amount sufficient to satisfy the debt, interest and
costs.” N.J.S.A. § 2A:50-2.

     6  Indeed, PBS’s proposed distinction that judicial
foreclosure is “more protective” of debtors is not inconsistent
with the dispositive distinction-- i.e., the availability of a
deficiency judgment. Judicial foreclosures may well be more
protective of debtors because of the availability of a
deficiency judgment.


                                8
     representation or deceptive     means   to   collect   or
     attempt to collect any debt);

     • § 1692f and (1) (prohibiting debt collectors from
     using unfair or unconscionable means to collect or
     attempt to collect any debt, including collecting any
     amount not authorized by the agreement creating the
     debt); and

     • § 1692f(6) (prohibiting debt collectors from taking
     or threatening to take any nonjudicial action to
     effect dispossession or disablement of property).

Lloyd, 2019 WL 2062438 at *2.

     With regard to § 1692f(6), PBS argues that filing the

motion to reinstate the foreclosure was a judicial action, or an

action taken in connection with a judicial foreclosure action,

and reasons that § 1692f(6) cannot apply to this case because

the section, by its terms, applies only to nonjudicial actions. 7

The Court agrees; § 1692f(6), by its terms, is limited to

actions taken in connection with a nonjudicial foreclosure case.

Searle v. Credit Adjustments, Inc., 2012 WL 1079328 (M.D. Pa.

2012); see generally, Obduskey, 139 S.Ct. at 1034-36 (discussing

how the differences between judicial and nonjudicial foreclosure

inform the interpretation of the FDCPA).     Accordingly, PBS’s

Motion to Dismiss will be granted as to the § 1692f(6) claim.


     7  The section prohibits the “[t]aking or threatening to
take any nonjudicial action to effect dispossession or
disablement of property if (A) there is no present right to
possession of the property claimed as collateral through an
enforceable security interest; (B) there is no present intention
to take possession of the property; or (C) the property is
exempt by law from such dispossession or disablement.” §
1692f(6).


                                9
     As to Lloyd’s other claims, PBS reasserts that “the

Chancery Judge’s rulings implicitly, but necessarily, constitute

findings that foreclosure was not precluded” (Moving Brief, p.

21), and therefore PBS cannot be found in this suit to have

misrepresented its client’s right to foreclose.   The Court

addressed this argument in its previous opinion when it denied

without prejudice the portion of PBS’s Motion founded upon the

doctrine of issue preclusion.   See Lloyd, 2019 WL 2062438 at *4

(D.N.J. May 9, 2019) (“The evidence PBS submits in support of

this argument is insufficient to support summary judgment on

this issue at this time.   The record contains only orders issued

by the Chancery Court (see West Certification Exs G, J and O),

only one of which-- Ex. G-- specifically references 24 C.F.R. §

203.604.8. The record is devoid of any opinion or reasoning of

the Chancery Court upon which a factfinder might find that the

issue of HMFA’s non-compliance with 24 C.F.R. § 203.604 was

fully litigated and decided on the merits in the foreclosure

case.”).   PBS has submitted no additional evidence in support of

its present motion for summary judgment.   Accordingly, the

motion, once again, will be denied without prejudice. 8


     8  At the Rule 16 conference, the parties shall explore with
Magistrate Judge Donio the possibility of limiting a first round
of discovery to issues relevant to PBS’s issue preclusion
defense. Perhaps through the use of requests for admissions,
written interrogatories, and / or sworn statements from the PBS
attorney who actually litigated the state court foreclosure


                                10
                                 C.

     PBS argues that this Court should abstain under the

doctrines set forth in Colorado River Water Conservation Dist.

v. U.S., 424 U.S. 800 (1976) and Younger v. Harris, 401 U.S. 37

(1971).   Neither applies to this case.

     “Colorado River applies only when the parties and claims in

the state suit are identical, or at least effectively the same

as those in the federal suit.”   Malhan v. Sec’y United States

Dep’t of State, 938 F.3d 453, 465 n.7 (3d Cir. 2019) (internal

citations and quotations omitted).    Neither the parties, nor the

claims, are identical here.   PBS was not a party to the

foreclosure action (it is in this case), and Lloyd did not

assert an FDCPA claim in the foreclosure action (she does in

this case).

     “Younger applies to only three exceptional categories of

proceedings: (1) ongoing state criminal prosecutions; (2)

certain civil enforcement proceedings; and (3) pending civil

proceedings involving certain orders uniquely in furtherance of

the state courts’ ability to perform their judicial functions.”

Malhan, 938 F.3d at 462 (applying Sprint Communications, Inc. v.

Jacobs, 134 S.Ct. 584 (2013)).   PBS does not identify which

category of proceeding it asserts the state foreclosure action



case, PBS will be in a position to supplement the evidence it
has provided to the Court thus far.


                                 11
falls under, however, numbers (1) and (2) may be eliminated.

The foreclosure proceeding is neither a criminal prosecution,

nor is it “a civil enforcement proceeding akin to a criminal

prosecution in important respects.”     Id.

     As to the third category, the state foreclosure proceeding

is not pending; PBS admits that the case was administratively

dismissed.   Moreover, even if the state foreclosure case were

pending, the Court would not abstain because state foreclosure

actions typically do not result in orders that are uniquely in

furtherance of the state courts’ ability to perform judicial

functions.   See Carrier v. Bank of Am., N.A., 2014 WL 356219 at

*9-10 (D.N.J. Jan. 31, 2014) (Bumb, D.J.), aff’d sub nom.

Carrier v. Bank of Am. NA, 592 F. App’x 135 (3d Cir. 2015)

(declining to apply Younger despite existence of pending

foreclosure action); see also, Hernandez v. Fed. Nat. Mortg.

Ass’n, 2015 WL 3386126 at *2 (D.N.J. May 26, 2015) (“Since

Sprint, courts have declined to apply the Younger doctrine in

the context of state foreclosure proceedings.”).

     In short, nothing in the record presently before the Court

supports this Court’s abstention from “its virtually unflagging

obligation to exercise [federal question] jurisdiction” over

this case.   Malhan, 938 F.3d at 465.

                                D.




                                12
      Lastly, PBS argues that “one who seeks equity must do

equity.”     That is, PBS asserts that “Plaintiff caused the

circumstances from which her claims arise,” (Moving Brief, p.

27), and therefore PBS concludes that Lloyd’s FDCPA claims must

fail.     The Court disagrees.   Lloyd’s claims do not sound in

equity.     Lloyd asserts a federal statutory cause of action

created by an act of Congress-- namely, the FDCPA-- which

creates a right to statutory damages for violations of the Act. 9

      Moreover, accepting PBS’s argument would severely and

inappropriately limit the class of plaintiffs entitled to

protection under the FDCPA.      Following PBS’s argument to its

logical conclusion, any plaintiff who defaults on a debt would

be precluded from recovering under the FDCPA.      Such a result

would be inconsistent with the intent of Congress as embodied in

the statute.

IV.   CONCLUSION

      For the foregoing reasons, PBS’ Motion will be granted in

part, denied in part, and denied without prejudice in part as

set forth above.    An appropriate Order shall issue on this date.



Dated: November 18, 2019                s/ Renée Marie Bumb
                                        __                    ______
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE

      9   The First Amended Complaint does not demand injunctive
relief.


                                   13
